Exhibit 10.1

INCREMENTAL COMMITMENT AGREEMENT

 

DEUTSCHE BANK AG NEW YORK BRANCH

60 Wall Street

New York, New York 10005

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

December 10, 2014

Mobile Mini, Inc.

7420 South Kyrene Road

Tempe, Arizona 85283

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

 

Re: Incremental Commitments

Ladies and Gentlemen:

Reference is hereby made to the ABL Credit Agreement, dated as of February 22,
2012, among Mobile Mini, Inc. (“US Company”), the other Borrowers and Guarantors
from time to time party thereto, the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank AG New York Branch, as Administrative Agent
(the “Administrative Agent”) (as amended, restated, modified or supplemented
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement. Each Lender (each an “Incremental Lender”) party to this
letter agreement (this “Agreement”) hereby severally agrees to provide the
Incremental Commitment set forth opposite its name on Annex I attached hereto
(for each such Incremental Lender, its “Incremental Commitment”). Each
Incremental Commitment provided pursuant to this Agreement shall be subject to
all of the terms and conditions set forth in the Credit Agreement, including,
without limitation, Sections 2.01(a), 2.01(b), 2.01(c), and 2.15 thereof.

Each Incremental Lender, the Borrowers and the Administrative Agent acknowledge
and agree that the Incremental Commitments provided pursuant to this Agreement
shall constitute Incremental Commitments and, upon the Agreement Effective Date
(as hereinafter defined), the Incremental Commitment of each Incremental Lender
shall become, or in the case of an existing Lender, shall be added to (and
thereafter become a part of), the Revolving Loan Commitment of such Incremental
Lender. Each Incremental Lender, the Borrowers and the Administrative Agent
further agree that, with respect to the Incremental Commitment provided by each
Incremental Lender pursuant to this Agreement, such Incremental Lender shall
receive from the Borrowers such upfront fees and/or other fees, if any, as may
be separately agreed to in writing with the Borrowers and acknowledged by the
Administrative



--------------------------------------------------------------------------------

Agent, all of which fees shall be due and payable to such Incremental Lender on
the terms and conditions set forth in each such separate agreement.

Each of the Borrowers and the Administrative Agent further agree that pursuant
to and in accordance with Section 2.15(e) of the Credit Agreement, the following
are hereby amended or amended and restated, as applicable, in order to reflect
increased availability levels:

 

  (a) The pricing table in the definition of “Applicable Margin” in the Credit
Agreement is hereby amended and restated with the following table:

 

Level

  

Daily Average

Total Borrowing

Availability

   Revolving Loan
LIBOR/EURIBOR and UK
Swingline Loan Margin and
Drawing Fee on Bankers’
Acceptance Loans     US Revolving Loan and
US Swingline Loan
Base Rate Margin
and Canadian Revolving
Loan Canadian Prime Rate
Margin   I   

Greater than $725,000,000

     1.75 %      0.75 %  II   

Greater than $275,000,000 but less than or equal to $725,000,000

     2.00 %      1.00 %  III   

Less than or equal to $275,000,000

     2.25 %      1.25 % 

 

  (b) The definition of “Minimum Availability Amount” in the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Minimum Availability Amount” shall mean, (x) for purposes of Section 5.03
hereof and 9.17 hereof, at any time, the greater of (i) $125,000,000 and
(ii) twelve and a half percent (12.5%) of the then Total Revolving Loan
Commitment and (y) for all other purposes hereunder, at any time, the greater of
(i) $100,000,000 and (ii) ten percent (10%) of the then Total Revolving Loan
Commitment.

 

  (c) The definition of “Payment Conditions” in the Credit Agreement is hereby
amended by replacing each reference to “$150,000,000” therein with
“$165,000,000” and each reference to “$225,000,000” therein with “250,000,000”.

 

  (d) Section 10.04 of the Credit Agreement is hereby amended by replacing each
reference to “$90,000,000” therein with “$100,000,000”.

Each Incremental Lender, the Borrowers and the Administrative Agent further
agree that (a) the Applicable Margin for the Incremental Commitments shall be
the Applicable Margin for the Revolving Commitments and (b) the Applicable
Commitment Commission



--------------------------------------------------------------------------------

Percentage for the Incremental Revolving Commitments shall be the Applicable
Commitment Commission Percentage for the Revolving Commitments, in each case, as
set forth in the Credit Agreement.

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental Commitment
provided pursuant to this Agreement. Without limiting the foregoing, the Credit
Parties agree to execute and deliver, or cause to be executed and delivered, as
applicable, and to perform the covenants set forth in paragraph 4 of Annex I
within the time periods specified therein.

Each Incremental Lender party to this Agreement, to the extent not already a
party to the Credit Agreement as a Lender thereunder, (i) confirms that it is an
Eligible Transferee, (ii) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to become a Lender under the Credit Agreement,
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Credit Documents, (iv) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and the Collateral Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Credit Documents are required to be performed by it as a Lender, and
(v) attaches the forms and/or Section 5.04(b)(ii) Certificate referred to in
Section 5.04(b) of the Credit Agreement.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, US Company, each Borrower and each
Guarantor, (ii) the delivery to the Administrative Agent of a fully executed
counterpart (including by way of facsimile or other electronic transmission)
hereof, (iii) the payment of any fees then due and payable in connection
herewith and (iv) the satisfaction of any other conditions precedent set forth
in Section 3 of Annex I hereto (such date, the “Agreement Effective Date”), each
Incremental Lender party hereto (i) shall be obligated to make the Revolving
Loans provided to be made by it as provided in this Agreement on the terms, and
subject to the conditions, set forth in the Credit Agreement and in this
Agreement and (ii) to the extent provided in this Agreement, shall have the
rights and obligations of a Lender thereunder and under the other applicable
Credit Documents.

The US Borrowers acknowledge and agree that (i) they shall be jointly and
severally liable for all Obligations with respect to the Incremental Commitments
provided hereby including, without limitation, all Revolving Loans made pursuant
thereto, and (ii) all such Obligations (including all such Revolving Loans)
shall be entitled to the benefits of the Security Documents and the Guarantees
to the extent set forth therein. Each US Borrower (i) reaffirms that each Lien
and security interest granted by it to the Collateral Agent for the benefit of
the Secured Creditors under the Security Documents is, and shall remain, in full
force and effect



--------------------------------------------------------------------------------

after giving effect to this Agreement and (ii) acknowledges and agrees that each
Guarantee made by it in favor of the Secured Creditors under the Credit
Agreement and the other Loan Documents is, and shall remain, in full force and
effect after giving effect to this Agreement.

Each US Guarantor acknowledges and agrees that all Obligations with respect to
the Incremental Commitments provided hereby and all Revolving Loans made
pursuant thereto shall (i) be fully guaranteed pursuant to the Guarantees as,
and to the extent, provided in the Credit Agreement and (ii) be entitled to the
benefits of the Credit Documents as, and to the extent, provided therein and in
the Credit Agreement. Each US Guarantor (i) reaffirms that each Lien and
security interest granted by it to the Collateral Agent for the benefit of the
Secured Creditors under the Security Documents is, and shall remain, in full
force and effect after giving effect to this Agreement and (ii) acknowledges and
agrees that each Guarantee made by it in favor of the Secured Creditors under
the Credit Agreement and the other Loan Documents is, and shall remain, in full
force and effect after giving effect to this Agreement.

The UK Borrowers acknowledge and agree that (i) they shall be jointly and
severally liable for all UK Obligations and Canadian Obligations with respect to
the Incremental Commitments provided hereby including, without limitation, all
UK Revolving Loans and Canadian Revolving Loans made pursuant thereto, and
(ii) all such UK Obligations and Canadian Obligations (including all such UK
Revolving Loans and Canadian Revolving Loans) shall be entitled to the benefits
of the Security Documents and the Guarantees to the extent set forth therein.

The Canadian Borrowers acknowledge and agree that (i) they shall be jointly and
severally liable for all UK Obligations and Canadian Obligations with respect to
the Incremental Commitments provided hereby including, without limitation, all
UK Revolving Loans and Canadian Revolving Loans made pursuant thereto, and
(ii) all such UK Obligations and Canadian Obligations (including all such UK
Revolving Loans and Canadian Revolving Loans) shall be entitled to the benefits
of the Security Documents and the Guarantees to the extent set forth therein.

Each Non-US Obligation Guarantor acknowledges and agrees that all UK Obligations
and Canadian Obligations with respect to the Incremental Commitments provided
hereby and all UK Revolving Loans and Canadian Revolving Loans made pursuant
thereto shall (i) be fully guaranteed pursuant to the Guarantees as, and to the
extent, provided in the Credit Agreement and (ii) be entitled to the benefits of
the Credit Documents as, and to the extent, provided therein and in the Credit
Agreement.

Attached hereto as Annex II are opinions of DLA Piper LLP (US), DLA Piper UK LLP
and LaBarge Weinstein LLP, counsel to the respective Credit Parties, delivered
as required pursuant to clause (iii) of the definition of “Incremental
Commitment Requirements” appearing in Section 1 of the Credit Agreement.

Attached hereto as Annex III are true and correct copies of officers’
certificates, board of director (or equivalent) resolutions and good standing
certificates of the Credit Parties required to be delivered pursuant to clause
(iv) of the definition of “Incremental Commitment Requirements” appearing in
Section 1 of the Credit Agreement.



--------------------------------------------------------------------------------

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before 12:00 Noon (Eastern
Time) on December 10, 2014. If you do not so accept this Agreement by such time,
our Incremental Commitments set forth in this Agreement shall be deemed
canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Credit Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

*        *        *



--------------------------------------------------------------------------------

Very truly yours, NAME OF INSTITUTION: DEUTSCHE BANK AG NEW YORK BRANCH By  

/s/ Michael Shannon

  Name:   Michael Shannon   Title:   Vice President By  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President NAME OF CANADIAN
CORRESPONDING LENDER: DEUTSCHE BANK AG, CANADA BRANCH By  

/s/ Scott Lampard

  Name:   Scott Lampard   Title:   Chief Country Officer By  

/s/ Leigh Knowles

  Name:   Leigh Knowles   Title:   Director



--------------------------------------------------------------------------------

NAME OF INSTITUTION: BARCLAYS BANK PLC By  

/s/ Joseph Jordan

  Name:   Joseph Jordan   Title:   Managing Director



--------------------------------------------------------------------------------

Agreed and Accepted

this      day of December 2014:

 

US BORROWERS: MOBILE MINI, INC. By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel
MOBILE STORAGE GROUP, INC. By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel
MSG INVESTMENTS, INC. By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel
MOBILE MINI I, INC. By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel
MOBILE MINI, LLC By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel
MOBILE MINI, LLC By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel



--------------------------------------------------------------------------------

UK BORROWERS: RAVENSTOCK MSG LIMITED By:  

/s/ Christopher J. Miner

  Name:   Title: MOBILE MINI UK LIMITED By:  

/s/ Christopher J. Miner

  Name:   Title: CANADIAN BORROWERS: MOBILE MINI CANADA ULC By:  

/s/ Christopher J. Miner

  Name:   Title:



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

/s/ Michael Shannon

  Name:   Michael Shannon   Title:   Vice President By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President



--------------------------------------------------------------------------------

Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Commitment Agreement and to the incurrence of the Revolving Loans to
be made pursuant thereto.

 

US GUARANTORS: A BETTER MOBILE STORAGE COMPANY, a California corporation By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel
MOBILE MINI DEALER, INC., an Arizona corporation By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel A
ROYAL WOLF PORTABLE STORAGE, INC., a California corporation By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel
TEMPORARY MOBILE STORAGE, INC., a California corporation By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel



--------------------------------------------------------------------------------

GULF TANKS HOLDINGS, INC. By:  

/s/ Mark E. Funk

  Name:   Mark E. Funk   Title:   Executive Vice President & Chief Financial
Officer EVERGREEN TANK SOLUTIONS, INC. By:  

/s/ Mark E. Funk

  Name:   Mark E. Funk   Title:   Executive Vice President & Chief Financial
Officer WATER MOVERS, INC. By:  

/s/ Mark E. Funk

  Name:   Mark E. Funk   Title:   Executive Vice President & Chief Financial
Officer WATER MOVERS CONTRACTING, LLC By:  

/s/ Mark E. Funk

  Name:   Mark E. Funk   Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

MSG MMI (TEXAS) L.P., a Texas limited partnership By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel
MOBILE MINI FINANCE, LLC, a Delaware limited liability company By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Sr. Vice President & General Counsel



--------------------------------------------------------------------------------

NON-US OBLIGATION GUARANTORS: MOBILE MINI UK HOLDINGS LIMITED By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Director MOBILE STORAGE (U.K.) LIMITED
By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Director RAVENSTOCK TAM (HIRE) LIMITED
By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Director MOBILE STORAGE UK FINANCE
LIMITED PARTNERSHIP By:  

/s/ Christopher J. Miner

  Name:   Christopher J. Miner   Title:   Director